
	

115 S1478 IS: Defense Siting Clearinghouse Improvement Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1478
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Mr. Cornyn (for himself and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To improve the Defense Siting Clearinghouse.
	
	
		1.Short title
 This Act may be cited as the Defense Siting Clearinghouse Improvement Act of 2017.
		2.
			Defense Siting Clearinghouse
 (a)CodificationChapter 7 of title 10, United States Code, is amended by inserting after section 183 the following new section:
				
					183a.Defense Siting Clearinghouse for review of mission obstructions
 (a)Establishment(1)The Secretary of Defense shall establish a Defense Siting Clearinghouse (in this section referred to as the Clearinghouse).
 (2)The Clearinghouse shall be— (A)organized under the authority, direction, and control of an Assistant Secretary of Defense designated by the Secretary; and
 (B)assigned such personnel and resources as the Secretary considers appropriate to carry out this section.
 (b)Functions(1)The Clearinghouse shall serve as a clearinghouse to coordinate Department of Defense review of applications for energy projects filed with the Secretary of Transportation pursuant to section 44718 of title 49 and received by the Department of Defense from the Secretary of Transportation.
 (2)The Clearinghouse shall accelerate the development of planning tools necessary to determine the acceptability to the Department of Defense of proposals included in an application for an energy project submitted pursuant to such section.
 (3)The Clearinghouse shall perform such other functions as the Secretary of Defense assigns. (c)Review of proposed actions(1)Not later than 30 days after receiving from the Secretary of Transportation a proper application for an energy project under section 44718 of title 49 that may have an adverse impact on military operations and readiness, the Clearinghouse shall conduct a preliminary review of such application. The review shall—
 (A)assess the likely scope, duration, and level of risk of any adverse impact of such energy project on military operations and readiness; and
 (B)identify any feasible and affordable actions that could be taken by the Department, the developer of such energy project, or others to mitigate the adverse impact and to minimize risks to national security while allowing the energy project to proceed with development.
 (2)If the Clearinghouse determines under paragraph (1) that an energy project will have an adverse impact on military operations and readiness, the Secretary of Defense shall issue to the applicant a notice of presumed risk that describes the concerns identified by the Department in the preliminary review and requests a discussion of possible mitigation actions.
 (3)The Clearinghouse shall develop, in coordination with other departments and agencies of the Federal Government, an integrated review process to ensure timely notification and consideration of energy projects filed with the Secretary of Transportation pursuant to section 44718 of title 49 that may have an adverse impact on military operations and readiness.
 (4)The Clearinghouse shall establish procedures for the Department of Defense for the coordinated consideration of and response to a request for a review received from another Federal agency, a State government, an Indian tribal government, a local government, a landowner, or the developer of an energy project, including guidance to personnel at each military installation in the United States on how to initiate such procedures and ensure a coordinated Department response.
 (5)The Clearinghouse shall develop procedures for conducting early outreach to parties carrying out energy projects that could have an adverse impact on military operations and readiness and to clearly communicate to such parties actions being taken by the Department of Defense under this section.
 (d)Comprehensive review(1)The Secretary of Defense shall develop a comprehensive strategy for addressing the military impacts of projects filed with the Secretary of Transportation pursuant to section 44718 of title 49.
 (2)In developing the strategy required by paragraph (1), the Secretary shall— (A)assess of the magnitude of interference posed by projects filed with the Secretary of Transportation pursuant to section 44718 of title 49;
 (B)for the purpose of informing preliminary reviews under subsection (c)(1) and early outreach efforts under subsection (c)(5), identify geographic areas selected as proposed locations for projects filed, or which may be filed in the future, with the Secretary of Transportation pursuant to section 44718 of title 49 where such projects could have an adverse impact on military operations and readiness and categorize the risk of adverse impact in such areas; and
 (C)specifically identify feasible and affordable long-term actions that may be taken to mitigate adverse impacts of projects filed, or which may be filed in the future, with the Secretary of Transportation pursuant to section 44718 of title 49, on military operations and readiness, including—
 (i)investment priorities of the Department of Defense with respect to research and development; (ii)modifications to military operations to accommodate applications for such projects;
 (iii)recommended upgrades or modifications to existing systems or procedures by the Department of Defense;
 (iv)acquisition of new systems by the Department and other departments and agencies of the Federal Government and timelines for fielding such new systems; and
 (v)modifications to the projects for which such applications are filed, including changes in size, location, or technology.
 (e)Department of defense determination of unacceptable risk(1)The Secretary of Defense may not object to an energy project filed with the Secretary of Transportation pursuant to section 44718 of title 49, except in a case in which the Secretary of Defense determines, after giving full consideration to mitigation actions identified pursuant to this section, that such project would result in an unacceptable risk to the national security of the United States. Such a determination shall constitute a finding pursuant to section 44718(f) of title 49.
 (2)Not later than 30 days after making a determination of unacceptable risk under paragraph (1), the Secretary of Defense shall submit to the congressional defense committees a report on such determination and the basis for such determination. Such report shall include an explanation of the operational impact that led to the determination, a discussion of the mitigation options considered, and an explanation of why the mitigation options were not feasible or did not resolve the conflict. The Secretary of Defense may provide public notice through the Federal Register of the determination.
 (3)The Secretary of Defense may only delegate the responsibility for making a determination of unacceptable risk under paragraph (1) to the Deputy Secretary of Defense, an under secretary of defense, or a principal deputy under secretary of defense.
 (f)Authority To accept contributions of fundsThe Secretary of Defense is authorized to request and accept a voluntary contribution of funds from an applicant for a project filed with the Secretary of Transportation pursuant to section 44718 of title 49. Amounts so accepted shall remain available until expended for the purpose of offsetting the cost of measures undertaken by the Secretary of Defense to mitigate adverse impacts of such a project on military operations and readiness or to conduct studies of potential measures to mitigate such impacts.
 (g)Effect of Department of Defense hazard assessmentAn action taken pursuant to this section shall not be considered to be a substitute for any assessment or determination required of the Secretary of Transportation under section 44718 of title 49.
 (h)Savings clauseNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (i)DefinitionsIn this section: (1)The term adverse impact on military operations and readiness means any adverse impact upon military operations and readiness, including flight operations, research, development, testing, and evaluation, and training, that is demonstrable and is likely to impair or degrade the ability of the armed forces to perform their warfighting missions.
 (2)The term energy project means a project that provides for the generation or transmission of electrical energy. (3)The term landowner means a person that owns a fee interest in real property on which a proposed energy project is planned to be located.
 (4)The term military installation has the meaning given that term in section 2801(c)(4) of this title. (5)The term military readiness includes any training or operation that could be related to combat readiness, including testing and evaluation activities.
 (6)The term military training route means a training route developed as part of the Military Training Route Program, carried out jointly by the Federal Aviation Administration and the Secretary of Defense, for use by the armed forces for the purpose of conducting low-altitude, high-speed military training.
 (7)The term unacceptable risk to the national security of the United States means the construction, alteration, establishment, or expansion, or the proposed construction, alteration, establishment, or expansion, of a structure or sanitary landfill that would—
 (A)endanger safety in air commerce, related to the activities of the Department of Defense; (B)interfere with the efficient use and preservation of the navigable airspace and of airport traffic capacity at public-use airports, related to the activities of the Department of Defense; or
 (C)significantly impair or degrade the capability of the Department of Defense to conduct training, research, development, testing, and evaluation, and operations or to maintain military readiness..
			(b)Conforming and clerical amendments
 (1)Repeal of existing provisionSection 358 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (49 U.S.C. 44718 note) is repealed.
 (2)Reference to regulationsSection 44718(g) of title 49, United States Code, is amended by striking 211.3 of title 32, Code of Federal Regulations, as in effect on January 6, 2014 both places it appears and inserting 183a(i) of title 10. (3)Table of sections amendmentThe table of sections at the beginning of chapter 7 of title 10 is amended by inserting after the item relating to section 183 the following new item:
					183a. Defense Siting Clearinghouse for review of mission obstructions..
 (c)Applicability of existing rules and regulationsNotwithstanding the amendments made by subsection (a), any rule or regulation promulgated to carry out section 358 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (49 U.S.C. 44718 note) that is in effect on the day before the date of the enactment of this Act shall continue in effect and apply to the extent such rule or regulation is consistent with the authority under section 183a of title 10, United States Code, as added by subsection (a), until such rule or regulation is otherwise amended or repealed.
			
